 1

 2

 3

 4

 5

 6

 7

 8                   United States District Court
 9                   Central District of California
10                        Western Division
11

12    SOUND N LIGHT ANIMATRONICS                       CV 16-05271 TJH (JPRx)
      CO. LTD,
13
                         Plaintiff,
14                                                              Order
            v.
15                                                               and
      CLOUD B, INC.,
16                                                             Judgment
                         Defendant.
17

18
      AND RELATED COUNTERCLAIMS.                                 JS-6
19

20

21

22         The Court has considered Plaintiff’s motion for summary judgment, together
23   with the moving papers and Defendant’s failure to oppose.
24         When considering a motion for summary judgment on a claim that the moving
25   party has the burden of proof at trial, as Plaintiff has here on its claim for breach of
26   contract, the moving party has the initial burden of establishing, with admissible
27   evidence, a prima facie case. See Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).
28   Plaintiff met its burden by establishing a primae facie case for its breach of contract

                                                              Order and Judgment – Page 1
 1   claim. Next, the burden shifts to Defendant, as the non-moving party, to show the
 2   existence of a triable issue of material fact to avoid the granting of summary judgment.
 3   See Celotex, 477 U.S. at 323. Because Defendant failed to file any opposition, it failed
 4   to show the existence of a triable issue of material fact.
 5         When considering Plaintiff’s motion for summary judgment as to Defendant’s
 6   counterclaims, where Defendant has the burden of proof at trial on those counterclaims,
 7   summary judgment must be granted when the nonmoving party fails to produce
 8   sufficient admissible evidence to establish a prima facie case for each counterclaim.
 9   See Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). Plainiff, however, has the
10   initial burden to point out that Defendant lacks evidence to establish those prima facie
11   cases. See Williams v. Gerber Prods. Co., 552 F. 3d 934, 938 (9th Cir. 2008).
12   Plaintiff met that initial burden, so the burden, now, shifts to Defendant to establish,
13   with admissible evidence, a prima facie case for each affirmative defense. See Celotex,
14   477 U.S. at 322. Likewise, because Defendant failed to oppose this motion, it failed
15   to establish primae facie cases for its affirmative defenses.
16         Plaintiff established that it is entitled to judgment in the principal amount of
17   $1,788,306.81. However, Plaintiff did not establish its entitlement to pre-judgment
18   interest, nor did it establish the basis for the amount of pre-judgment interest that it
19   sought. Plaintiff may file a motion to amend the judgment if it can substantiate its
20   request for prejudgment interest.
21         Further, Plaintiff sought an award of attorneys fees in its reply brief. A party
22   cannot seek affirmative relief in a reply brief. If Plaintiff desires an award of attorneys
23   fees, it must file a motion for attorneys fees.
24

25         Accordingly,
26

27         It is Ordered that Plaintiff’s motion for summary judgment be, and hereby is,
28   Granted.

                                                                  Order and Judgment – Page 2
 1         It is further Ordered, Adjudged and Decreed that Judgment be, and hereby
 2   is, Entered in favor of Plaintiff Sound N Light Animatronics, LTD. and against
 3   Defendant Cloud B, Inc., in the principal amount of $1,788,306.81.
 4

 5   Date: July 30, 2019
 6                                           __________________________________
 7                                                  Terry J. Hatter, Jr.
 8
                                             Senior United States District Judge

 9                                           cc:Fiscal
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                          Order and Judgment – Page 3
